Title: To George Washington from Brigadier General Edward Hand, 29 March 1779
From: Hand, Edward
To: Washington, George


Sir
Minisink [N.Y.] 29th March 1779
Since mine of the 20th I have been honoured by the receipt of your Excellys favours of the 21st and 24th Current—that of the 16th has not come to hand.
I cant at present give you any other Acct of the Country between Chemung & the Seneca Settlements than my letter of the 20th Affords. I every hour Expect an Officer from Wyoming who was taken on the Susquehannah Above that place & Carried to Niagara & from thence to Albany to be Exchanged—Also an Old Gentn of good Character who lives in Northampton County Penna this last [war] liv’d three years at Chemung—As a Treader, has frequently Hunted with the Indians, & been at All their Towns. has Also been Across from Chemung to the Alleganey Waters for Skins—but as it is 20 Years Since, perhaps they have moved their Settlements, at Any rate he must be Acquainted with the Face of the Country—when I examine him & the Lt if I find them Intelligent will Send them to your Excy for your greater satisfaction—have Written to Col. Butler Concerning Job. Chillaway—but believe it will be to no effect, as I passed Job. in Connecogeague the latter end of last August on his way to the Ohio—when at Fredericksburg last October I saw an Indian Cald Shawanese John, who was bred on the Susquehannah—perhaps he may be acquainted with the Country of the Senecas—when I last saw John he belonged to one of the Pennsylvania Regiments—he went to Cambridge in 1775 in the Northumberland County Company of Rifle Men—& Served a Year in that Corps—I believe he is now in Captn Doyles Compy—John must be Cross examin’d as he is much given to lying.
Your Excy has Inclosed the Proceedings of a Court Martial held on the Prisoners reported in my last, your Excy will please to Inform Lt Col. Lindsley of Col. Spencers Regt of your Sentiments thereon.
I have tried every method to get somthing out of them to no purpose—Land is not Acquainted in the Seneca Country, & Hicks, tho he has been from Wyaloosing to Niagara & Back, affects total Ignorance of the Country.
Spencers Corps Shall Move immediately to the Mouth of Mohocomac—the Church mentioned is within 3 or 400 yards of the place where Coles Fort stood. there is Scarcely the Smalest Vestage of it now remaining—as Schotts & Part of Armands Corps are above the Mouth of Mohocomac—Spencers May with Safety go to work—the Mouth of Mohocomac is about 7 miles higher than Wells’s Ferry where the Upper Road to Wyoming leaves the River—Troops Coming from the North River must Cross at the Mouth of Mohocomac, or at Wells’s Ferry; at any rate they must come as low as the latter before the River Hills are pasable on the Pennsylvania Side.
The Most distant part of my Present Cantonement from the Mouth of Mohocomac is About 9 Miles—I may Say it is the Center, Dewitts Fort being 9 miles East, & the lowest Troops on the Jersey Side of Delaware 9 Miles South of it.
For the Difft Routes you desire See the Inclosed List.
From Chemung to Niagara is Generally traveled in 12 or 13 days—from Chemung to Anaquaga is 60 miles, from this last, the Genl Route to Niagara is by Chemung—they Always come down the Susquehannah as far as the Mouth of Owegy Creek which is about 20 Miles above Chemung, Connedesega, & Genesio lie on Difft Routes to Niagara—I cant learn how far these places are apart—I believe by the way of Connedesega is the best, & dryest, & most Settled I believe—Genesio is about 70, or 80 miles from Chemung.
The Women brought down the River Say the Tories & Indians threaten to fall on the Frontier Early in April and if the Inclosed Acct from Captn Spalding be true it is like they mean to be as good as their Word—I every hour expect a return Messenger from Wyoming.
The Snow has falen as deep in this Country last Week as at any time during the Winter which Still keeps back the reconnoitering Party, they Shall be Sent out as Soon as that Obstacle is removed—the Pennsylvania Sergt is to be of the Party—he is a Good Woods Man and an intelligent Fellow—he shall wait on your Excy on the return of the Party.
Captn Schott will wait on your Excy with A return of the Stores & Cloathing wanted for the Troops here.
I Yesterday recd the Money Borrowed for the Legion.
Spencers, Schotts, & Armands Corps are directed to make the Returns Cald for by Congress.
I am Infinitely Obliged to your Excy for yr Permission to Accompany Mrs Hand to Lancaster—will take Head Quarters in my way—& have not the most distant wish to outstay the time I mentioned—I mean to Set out this Week—I have Order’d the German Regt & Spencers to call in their men On Furlough immediately—they Say the time for which they were furloughed is nearly expired—the Commanding officer of the German Regt when he Arrived here told me he had your Excys Permission for the Great Number he furloughed, on their reinlisting.
As the Dragoons of Armands Corps were moved to Fishkill, as I mentioned to yr Excy & I believe was noted on the return, I judged them too remote to be comprehended in this Command—and Apprehended they would be returned by the Commanding Officer in that Quarter, therefore Omited them. this makes the difference in the Total of that Corps I am sir with much respect your Excys most Obedt Hble Servt
Edwd Hand
